                  Case 1:20-cv-00138-RP Document 47 Filed 02/27/20 Page 1 of 1

                                          United States District Court
                                           Western District of Texas
                                                    Austin
                                              Deficiency Notice


To:             Richards, Clark Willis
From:           Court Operations Department, Western District of Texas
Date:           Thursday, February 27, 2020
Re:             01:20-CV-00138-RP / Doc # 46 / Filed On: 02/26/2020 04:15 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Certificate of service reflects service of document via CM/ECF. Not all parties/attorneys are registered to
receive electronic notification. Please submit a new certificate of service ONLY as a separate document IN
PLEADING FORM stating the alternate means of service.
